Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's response filed on 02/17/2022 states that hat species I is not patentably distinct from Species II is acknowledged. Thus, the restriction requirement mailed on 12/20/2021 is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-20, it is not clear that the percentage by weight is based on what? The Examiner treats the percentage by weight is based on the wet cast ready mix composition. 
Regarding claims 1 -20, it is not clear that water is mixed with the cement aggregate mix or the aggregate mix? It appears that the water is mixed with the cement aggregate mix according to the specification,
Claim 11 recites the limitation "said water proofing" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5525153(US’153), further in view of US20050274285 (US’285).
Regarding claim 1, US’153 discloses a ready mixed cement product for home or commercial use which is premixed and prepackaged incorporating recycled construction and demolition debris in place of virgin stone and methods for making and using this ready mixed cement product.
The method of making this ready mixed cement product is as follows: the recyclable materials such as glass is crushed to obtain recycled aggregate (read on the grounded recycled glass). Next, the recycled aggregate is mixed with cement, to obtain a mixture of recycled aggregate and cement. Then either gravel or sand (depending on the contemplated end use) is mixed with the mixture of recycled aggregate (3 Parts) and cement (1 Part), to obtained a mixture of recycled aggregate, cement, and gravel or sand. Suitable amount of water is added to the mixture of recycled aggregate, cement, and gravel (read on river gravel) or sand (read on river sand) to obtain the ready mixed cement product. See Figure 1, col. 1, line 1 to col. 4, line 8. It is well held that changing the sequence of performing the action steps is prima facie obviousness MPEP 2144.04. 
But it is silent that the end (ready) use as wet cast composition and the specific content of the cement and the content of grounded recycled glass.
US’285 discloses a wet cast cementitious composition comprising water, hydraulic cement, and aggregates. Aggregate may be included in the cementitious wet cast mixture. The aggregate can be silica, quartz, sand, crushed marble, glass spheres, granite, limestone, calcite, feldspar, alluvial sands, any other durable aggregate, and mixtures thereof ([0015] and [0021]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the suitable content of cement and waste glass motivated by the fact that US’153 discloses adding water to the cement sand or gravel mix and mix sufficiently to thoroughly wet the mix thus obtaining ready to use cement(col.2, lines 37-41) and US’285 discloses a wet cast cementitious composition comprising water, hydraulic cement, and aggregates and w/c is around 0.5 ([0015], [0021] and Tables 1 - 4). When the water/cement ratio is around 0.5, the combined teaching discloses that the cement content is up to 22% and the aggregate content (recycled glass) is up to 66% (3 part recycled glass, 1 part cement and 0.5 part water). Thus, when the wet composition further comprises aggregate such as quartz, sand, crushed marble, granite, limestone, calcite, feldspar, alluvial sands, and mixtures thereof, the combined teaching of the prior art discloses the encompassing range.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 2, US’285 discloses that the cementitious wet cast compositions described above further comprise at least one of dispersants, air entrainers, set and strength accelerators/enhancers, set retarders, water reducers, aggregate, corrosion inhibitors, wetting agents, water soluble polymers, rheology modifying agents, water repellents, fibers, dampproofing admixtures, permeability reducers, pumping aids, fungicidal admixtures, germicidal admixtures, insecticide admixtures, finely divided mineral admixtures, coloring admixtures( pigment), alkali-reactivity reducer, bonding admixtures, shrinkage reducing admixtures or mixtures thereof([0195] and [0180]).
Regarding claim 3, US’285 discloses a wet cast cementitious composition comprising water, hydraulic cement, and aggregates. Aggregate may be included in the cementitious wet cast mixture. The aggregate can be granite, limestone, and mixtures thereof ([0015] and [0021]).
Regarding claim 5, US’285 discloses that the cementitious wet cast compositions provided generally comprise hydraulic cement, gas generating additives, and optionally polymeric microspheres. Water is added to form the cementitious mixture into a paste. The cementitious wet cast compositions include poured cement compositions and articles formed from cementitious compositions ([0020]).
Regarding claim 6, US’153 discloses a ready mixed cement product for home or commercial use which is premixed and prepackaged incorporating recycled construction and demolition debris in place of virgin stone and methods for making and using this ready mixed cement product.
The method of making this ready mixed cement product is as follows: the recyclable materials such as glass is crushed to obtain recycled aggregate (read on the grounded recycled glass). Next, the recycled aggregate is mixed with cement, to obtain a mixture of recycled aggregate and cement. Then either gravel or sand (depending on the contemplated end use) is mixed with the mixture of recycled aggregate (3 Parts) and cement (1 Part), to obtained a mixture of recycled aggregate, cement, and gravel or sand. Suitable amount of water is added to the mixture of recycled aggregate, cement, and gravel (read on river gravel) or sand (read on river sand) to obtain the ready mixed cement product. See Figure 1, col. 1, line 1 to col. 4, line 8. It is well held that changing the sequence of performing the action steps is prima facie obviousness MPEP 2144.04. 
But it is silent that the end (ready) use as wet cast composition and the specific content of the cement and the content of grounded recycled glass.
US’285 discloses a wet cast cementitious composition comprising water, hydraulic cement, and aggregates. Aggregate may be included in the cementitious wet cast mixture. The aggregate can be silica, quartz, sand, crushed marble, glass spheres, granite, limestone, calcite, feldspar, alluvial sands, any other durable aggregate, and mixtures thereof ([0015] and [0021]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the suitable content of cement and waste glass motivated by the fact that US’153 discloses adding water to the cement sand or gravel mix and mix sufficiently to thoroughly wet the mix thus obtaining ready to use cement(col.2, lines 37-41) and US’285 discloses a wet cast cementitious composition comprising water, hydraulic cement, and aggregates and w/c is around 0.5 ([0015], [0021] and Tables 1 - 4). When the water/cement ratio is around 0.5, the combined teaching discloses that the cement content is up to 22% and the aggregate content (recycled glass) is up to 66% (3 part recycled glass, 1 part cement and 0.5 part water). Thus, when the wet composition further comprises aggregate such as quartz, sand, crushed marble, granite, limestone, calcite, feldspar, alluvial sands, and mixtures thereof, the combined teaching of the prior art discloses the encompassing range.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 7, US’285 discloses that the cementitious wet cast compositions described above further comprise at least one of dispersants, air entrainers, set and strength accelerators/enhancers, set retarders, water reducers, aggregate, corrosion inhibitors, wetting agents, water soluble polymers, rheology modifying agents, water repellents, fibers, dampproofing admixtures, permeability reducers, pumping aids, fungicidal admixtures, germicidal admixtures, insecticide admixtures, finely divided mineral admixtures, coloring admixtures(pigment), alkali-reactivity reducer, bonding admixtures, shrinkage reducing admixtures or mixtures thereof([180] and [0195]).
Regarding claim 8, US’285 discloses a wet cast cementitious composition comprising water, hydraulic cement, and aggregates. Aggregate may be included in the cementitious wet cast mixture. The aggregate can be granite, limestone, and mixtures thereof ([0015] and [0021]).
Regarding claim 10, US’285 discloses that the cementitious wet cast compositions provided generally comprise hydraulic cement, gas generating additives, and optionally polymeric microspheres. Water is added to form the cementitious mixture into a paste. The cementitious wet cast compositions include poured cement compositions and articles formed from cementitious compositions ([0020]).


Claims 13- 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5525153(US’153) and US20050274285 (US’285), further in view of GB1418056A(GB’056).
Regarding clams13 and 18 - 20, US’153 discloses a ready mixed cement product for home or commercial use which is premixed and prepackaged incorporating recycled construction and demolition debris in place of virgin stone and methods for making and using this ready mixed cement product.
The method of making this ready mixed cement product is as follows: the recyclable materials such as glass is crushed to obtain recycled aggregate (read on the grounded recycled glass). Next, the recycled aggregate is mixed with cement, to obtain a mixture of recycled aggregate and cement. Then either gravel or sand (depending on the contemplated end use) is mixed with the mixture of recycled aggregate (3 Parts) and cement (1 Part), to obtained a mixture of recycled aggregate, cement, and gravel or sand. Suitable amount of water is added to the mixture of recycled aggregate, cement, and gravel (read on river gravel) or sand (read on river sand) to obtain the ready mixed cement product. See Figure 1, col. 1, line 1 to col. 4, line 8. It is well held that changing the sequence of performing the action steps is prima facie obviousness MPEP 2144.04. 
But it is silent that the end (ready) use as wet cast composition and the specific content of the cement and the content of grounded recycled glass.
US’285 discloses a wet cast cementitious composition comprising water, hydraulic cement, and aggregates. Aggregate may be included in the cementitious wet cast mixture. The aggregate can be silica, quartz, sand, crushed marble, glass spheres, granite, limestone, calcite, feldspar, alluvial sands, any other durable aggregate, and mixtures thereof ([0015] and [0021]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the suitable content of cement and waste glass motivated by the fact that US’153 discloses adding water to the cement sand or gravel mix and mix sufficiently to thoroughly wet the mix thus obtaining ready to use cement(col.2, lines 37-41) and US’285 discloses a wet cast cementitious composition comprising water, hydraulic cement, and aggregates and w/c is around 0.5 ([0015], [0021] and Tables 1 - 4). When the water/cement ratio is around 0.5, the combined teaching discloses that the cement content is up to 22% and the aggregate content (recycled glass) is up to 66% (3 part recycled glass, 1 part cement and 0.5 part water). Thus, when the wet composition further comprises aggregate such as quartz, sand, crushed marble, granite, limestone, calcite, feldspar, alluvial sands, and mixtures thereof, the combined teaching of the prior art discloses the encompassing range.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
But it is silent about the size of the ground waste glass.
GB’056 disclose that the waste glass particle is preferred in the range of 3/8’’ to 30 mesh in cement application since glass having such size is economic and can provide advantage to the cement composition (page 1, left column, lines 20-35,page 2, left column line 108- right column line 75).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the suitable content of cement and waste glass motivated by the fact that GB’056 disclose that the waste glass particle is preferred in the range of 3/8’’ to 30 mesh in cement application since glass having such size is economic and can provide advantage to the cement composition (page 1, left column, lines 20-35, page 2, left column line 108- right column line 75).
Regarding claim 14, US’285 discloses that the cementitious wet cast compositions described above further comprise at least one of dispersants, air entrainers, set and strength accelerators/enhancers, set retarders, water reducers, aggregate, corrosion inhibitors, wetting agents, water soluble polymers, rheology modifying agents, water repellents, fibers, dampproofing admixtures, permeability reducers, pumping aids, fungicidal admixtures, germicidal admixtures, insecticide admixtures, finely divided mineral admixtures, coloring admixtures( pigment), alkali-reactivity reducer, bonding admixtures, shrinkage reducing admixtures or mixtures thereof([0195] and [0180]).
Regarding claim 15, US’285 discloses a wet cast cementitious composition comprising water, hydraulic cement, and aggregates. Aggregate may be included in the cementitious wet cast mixture. The aggregate can be granite, limestone, and mixtures thereof ([0015] and [0021]).
Regarding claim 17, US’285 discloses that the cementitious wet cast compositions provided generally comprise hydraulic cement, gas generating additives, and optionally polymeric microspheres. Water is added to form the cementitious mixture into a paste. The cementitious wet cast compositions include poured cement compositions and articles formed from cementitious compositions ([0020]).
Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5525153(US’153) and US20050274285 (US’285), further in view of U. S. Patent No. 6,346,146.
Regarding claims 4 and 9, combined teaching of US’153, US’285 discloses a process set forth above (claims 1 and 6). But it is silent that the cement used is off-white cement.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the off-white cement, motivated by the fact that US’146 discloses off-white cement is used in forming a cementitious product, the green shaped articles may be formed from the water borne slurry by any of a number of conventional processes such as the Hatschek sheet process, the Mazza ipe process, the Magnani sheet process, injection moulding, extrusion, hand lay-up, moulding, casting, filter pressing, flow on machine, roll forming, etc., with or without post-formation pressing (col. 2, lines 48-62 and col. 7, lines 43- 50).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5525153(US’153), US20050274285 (US’285) and GB1418056A (GB’056), further in view of U. S. Patent No. 6,346,146.
Regarding claim 16, combined teaching of US’153, US’285 discloses a process set forth above (claim 13). But it is silent that the cement used is off-white cement.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the off-white cement, motivated by the fact that US’146 discloses off-white cement is used in forming a cementitious product, the green shaped articles may be formed from the water borne slurry by any of a number of conventional processes such as the Hatschek sheet process, the Mazza ipe process, the Magnani sheet process, injection moulding, extrusion, hand lay-up, moulding, casting, filter pressing, flow on machine, roll forming, etc., with or without post-formation pressing (col. 2, lines 48-62 and col. 7, lines 43- 50).
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5525153(US’153) and US20050274285 (US’285), further in view of U.S. Patent Application Publication No. 20020100394(US’394).
Combined teaching of US’153 and US’285 discloses a process set forth above. But it is silent about adding water-proof to the mixture as applicants set forth in the claim 
US’394 discloses using an admixture to impart water repellant properties and prevent water permeation in poured concrete and in articles formed from cementitious compositions. These articles can include wet cast concrete, dry cast concrete, and manufactured concrete products. By being mixed into the cementitious mixture, the hydrophobic material is substantially evenly distributed in the cementitious matrix, as well as on the surface, where it prevents the wetting of the cementitious article, and also reduces the efflorescence. This prevents water from entering or releasing from the cementitious structure, which can be porous. The hydrophobic material is an organic ester of an aliphatic carboxylic acid. The aliphatic carboxylic acid ester is selected from the group consisting of stearate, oleate, laurate, palmitate, myristic ester, linoleic ester, coconut oil, castor oil, and mixtures thereof (abstract; [0016]-[0019];[0023]-[0027]). The aliphatic carboxylic acid ester is butyl stearate, which can be read on soap/detergent. The butyl stearate has the cleaning effect, which is read on the detergent. The applicant did not disclose the specific detergent used in the claims.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to add water-proof to the mixture, motivated by the fact that US’390 discloses that the water proofing admixture imparts water repellant properties and prevents water permeation in poured concrete and in articles formed from cementitious compositions (abstract; [0016]-[0019];[0023]-[0027]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731